IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                            Assigned on Briefs January 15, 2002

             BUSTER CHANDLER, JR. v. DON SUNDQUIST, ET AL.

                      Appeal from the Circuit Court for Davidson County
                          No. 00C-3458     Walter C. Kurtz, Judge



                    No. M2001-00274-COA-R3-CV - Filed August 20, 2002


A Kentucky prisoner filed suit in a Tennessee court, claiming that he was entitled to be pardoned so
that he could stand trial for murder in this state. The trial court dismissed his complaint for failure
to state a claim for which relief can be granted. We affirm.

           Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                Affirmed and Remanded

BEN H. CANTRELL, P.J., M.S., delivered the opinion of the court, in which WILLIAM C. KOCH , JR.
and WILLIAM B. CAIN , JJ, joined.

Buster Chandler, Eddyville, Kentucky, Pro Se.

Paul G. Summers, Attorney General and Reporter; Michael E. Moore, Solicitor General; Dawn
Jordan, Assistant Attorney General, for the appellee, State of Tennessee.

                                             OPINION

                                                  I.

        The appellate brief of Buster Chandler, Jr. contains an extraordinary admission: that he
murdered a woman in Knoxville, Tennessee, transported the victim’s body to Lexington, Kentucky,
and left it there. After his face was shown on America’s Most Wanted, he was arrested in Nashville,
and extradited to Kentucky to stand trial for murder. His attorney advised him that he stood a better
chance of avoiding the death penalty if he was tried in that state. At trial, he apparently did not
dispute the claim that his victim was murdered in Kentucky. He was found guilty and presumably
received an appropriate sentence.

        Writing from a Kentucky prison, Mr. Chandler filed a complaint in the Davidson County
Circuit Court for violation of 42 U.S.C. 1983. He claimed that he was entitled to stand trial in Knox
County for the murder; that the only way this could be accomplished would be if Kentucky Governor
Paul Patton pardoned him; that he wrote to Tennessee Governor Don Sundquist asking him to
request such a pardon from the Kentucky Governor, and that he received no response. He claimed
that he also contacted the Tennessee Attorney General for assistance, and again received no response.

        The complaint named Don Sundquist, Ned Ray McWherter, Paul Patton, Paul Summers, and
“all other John and Mary Does” as defendants, and asked for $50,000 in compensatory damages and
$50,000 in punitive damages from each defendant, on the theory that their failure to procure a pardon
for him somehow amounted to a deprivation of his constitutional rights. Governor Sundquist and
General Summers moved the trial court to dismiss the claim for failure to state a claim for which
relief can be granted. See Tenn. R. Civ. P. 12.02(6). On January 17, 2001, the court quite
appropriately granted the motion. The court noted that Tennessee has no jurisdiction in this matter,
and found that the contention that it does is totally frivolous. This appeal followed.

                                                 II.

        The basis of Mr. Chandler’s complaint is the implicit argument that Kentucky did not possess
jurisdiction to try him for a murder allegedly committed in the State of Tennessee. The proper time
to assert lack of jurisdiction, of course, is during trial, but Mr. Chandler did not raise that defense
because he thought it would be to his advantage not to. Even if proper jurisdiction over this case lay
only in this state, however, the courts of Tennessee have no power to reverse the judgment of the
Kentucky court.

       Mr. Chandler may be correct in asserting that the Governor of Kentucky has the power to
pardon him, and that if Governor Patton exercised his pardon power, a subsequent murder
prosecution in Knoxville would follow. We think it likely also that a pardon request from the
Governor of Tennessee would have more chance of success than a pardon request from a convicted
murderer.

        But there is no authority for the proposition that Governor Sundquist or any other public
official is obligated to make such a request, or that Mr. Chandler has a constitutional or statutory
right to have them intervene on his behalf. The trial court was correct in dismissing his complaint
and in finding it frivolous. We find this appeal to be frivolous as well.

                                                 III.

       The order of the trial court is affirmed. Remand this cause to the Circuit Court of Davidson
County for further proceedings consistent with this opinion. Tax the costs on appeal to the appellant,
Buster Chandler.


                                               _________________________________________
                                               BEN H. CANTRELL, PRESIDING JUDGE, M.S.



                                                 -2-